     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 1 of 30




 1 DENNIS J. HERRERA, State Bar #139669
   City Attorney
 2 RONALD P. FLYNN, State Bar #184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar #173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar #141805
   SARA J. EISENBERG, State Bar #269303
 5 JAIME M. HULING DELAYE, State Bar #270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3957
 8 jaime.hulingdelaye@sfcityatty.org

 9 Attorneys for Plaintiff The People of the State of California,
   acting by and through San Francisco City Attorney Dennis J. Herrera
10
   [Additional counsel appear on signature page.]
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-07591-CRB
14 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) JOINT STATUS UPDATE
15 Acting by and through San Francisco City         )
   Attorney DENNIS J. HERRERA,                      ) Judges:             Hon. Charles R. Breyer
16                                                  )                     and Jacqueline Scott
                                 Plaintiffs,        )                     Corley
17                                                  )
          vs.                                       ) Courtroom:          Via Videoconference
18                                                  )
   PURDUE PHARMA L.P., et al.,                      ) Hearing Date:       August 30, 2021
19                                                  )
                                 Defendants.        ) Hearing Time:       8:30 a.m.
20                                                  )

21

22

23

24

25

26

27

28


     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 2 of 30




 1            The parties respectfully submit this Joint Status Update in advance of the Court’s discovery

 2 conference scheduled for August 30, 2021 at 8:30 a.m.

 3 I.         JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE
              RESOLUTION
 4
              The parties jointly report on a number of case developments that have taken place since the
 5
     last conference with the Court.
 6
              A.         Schedule
 7
              On June 15, 2021, the Court entered the Parties’ Joint Stipulation and Amended Order to
 8
     Modify Case Schedule. Doc. 572. The specific dates are reflected in the chart below:
 9
                Event                                                     Current Schedule
10              Custodial Productions Substantial Completion Deadline     June 4, 2021
11              Document Production Substantial Completion Deadline       June 21, 2021
                Plaintiff’s Expert Reports                                October 5, 2021
12              Close of Fact Discovery                                   November 12, 2021
                Defendants’ Expert Reports                                December 2, 2021
13              Plaintiff’s Expert Rebuttal Reports                       December 23, 2021
14              Close of Expert Discovery                                 January 14, 2022
                Motions for Summary Judgment and Daubert Motions          January 24, 2022
15              Oppositions to Motions for Summary Judgment and           February 25, 2022
                Daubert Motions
16
                Replies in Support of Motions for Summary Judgment        March 11, 2022
17              and Daubert Motions
                All Trial Materials Due                                   March 24, 2022
18              Final Pretrial Conference                                 April 4, 2022
                Trial                                                     April 25, 2022
19

20            B.         Update on Status of Settlement Among Stipulating Parties (Docs. 518-
                         19, 562, 564, 570, 616, 624)
21
              On January 26, 2021, the Court stayed the proceedings as to the Stipulating Defendants.1 On
22
     August 9, 2021, the Stipulating Parties filed a Fourth Joint Notice Regarding Update on Status of
23
     Settlement explaining the mechanics and timeline for the settlement process. Doc. 616. The Court
24

25

26   1
       The Stipulating Defendants are distributors McKesson Corporation, AmerisourceBergen Drug
   Corporation   and Cardinal Health, Inc. and manufacturer Johnson & Johnson, its subsidiary Janssen
27 Pharmaceuticals   Inc. f/k/a Ortho-McNeil-Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica,
   Inc. and its former affiliate Noramco, Inc. (with Plaintiff, the “Stipulating Parties”).
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                           -1-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 3 of 30




 1 ordered the Stipulating Parties to promptly update the Court in the event the negotiations fail and, in

 2 any case, to submit a further update to the Court on September 20, 2021. Doc. 624.

 3            On August 20, 2021, Non-Stayed Defendants filed a Motion to Stay, asking the Court to stay

 4 the entire case until the proposed nationwide settlements are either finalized or they fail. Doc. 627.

 5            C.         Discovery Order Issued Since Prior Conference (Doc. 608)
 6            Following the last status conference, the Court issued an order providing for the following:

 7 (i) “Plaintiff and Walgreens shall meet and confer regarding new custodians by July 23, 2021”;

 8 (ii) “Allergan shall respond to Plaintiff’s letter regarding the number of opioids sold by Allergan that

 9 entered San Francisco by July 28, 2021”; (iii) “Walgreens shall produce 500 hardcopy prescriptions

10 per year from the 12 previously agreed to stores from 2010 through 2019 by August 16, 2021”; and

11 (iv) “Plaintiff shall complete its production of additional Crime Data Warehouse documents by

12 August 27, 2021.” Doc. 608.

13            D.         Discovery Motions
14            The parties have briefed six disputes pursuant to the revised resolution protocol outlined in

15 Discovery Order No. 2. Doc. 382. The disputes are outlined in the chart below.

16    Moving             Responding
      Party              Party           Dispute (as Described by Moving Party)                 Doc.
17
      Walgreens          Plaintiff       Plaintiff’s Production of Treatment and Dispensing     622
18                                       Data
      Plaintiff          Walgreens       Walgreens’ Custodial Productions                       623
19    Plaintiff          Walgreens       Walgreens’ Internal Investigations Database &          626
                                         Other Narrow Issues
20    Plaintiff          Allergan        Allergan Defendants’ Responses to Plaintiff’s          628
21                       Defendants      Marketing Interrogatories
      Plaintiff          Teva/Actavis    Teva Defendants’ Responses to Plaintiff’s              629
22                       Defendants      Interrogatories
      Plaintiff          Allergan        Allergan Defendants’ and Teva/Actavis                  630
23                       Defendants &    Defendants’ Responses to Plaintiff’s Interrogatories
                         Teva/Actavis    Re: Sales Data
24
                         Defendants
25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -2-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 4 of 30




 1 II.        PLAINTIFF’S STATEMENT
 2            A.         Plaintiff Productions and Depositions
 3            Plaintiff completed its production of police investigation files on August 10, well in advance
 4 of the August 24 deadline. See Doc. 608. Those documents were in addition to the 3.9 million other

 5 pages of information and voluminous databases Plaintiff has produced.                   Plaintiff also has

 6 substantially completed its privilege and redaction log and served it on all Defendants. Plaintiff will

 7 respond to the purported challenges Defendants make to the privilege log. Plaintiff notes that out of

 8 more than 10,000 entries, Defendants have, to date, challenged just over 400.

 9            Defendants incorrectly suggest that they await information regarding “databases for incident

10 reports from the San Francisco Sheriff’s Department.” But Plaintiff has already explained several

11 times that the Sheriff’s Department has no incident report database analogous to the Police

12 Department’s Crime Data Warehouse.

13            Finally, Defendants’ representations regarding dozens of inquiries following Dr. Fouts’ and

14 Dr. Geier’s depositions are misleading. Nevertheless, Plaintiff is meeting and conferring with

15 Walgreens about these issues.

16            B.         Defendants’ Discovery Deficiencies and Other Issues Requiring the
                         Court’s Attention
17
              Plaintiff has addressed Defendants’ discovery deficiencies in the recently filed letter disputes,
18
     as well as in past status reports, and will not repeat them all here. In light of the number of filed
19
     disputes, Plaintiff acknowledges that the Court may not be able to entertain argument on each of the
20
     briefed issues at the upcoming status conference and welcomes the opportunity to appear at a
21
     subsequent hearing (scheduled at the Court’s convenience) to address remaining issues should the
22
     Court find it helpful.
23
              A select few additional issues, including those that have become evident only recently,
24
     require emphasis and are described below.
25
                         1.    Endo/Par
26
              Plaintiff has previously advised the Court of problems with Endo’s perpetual “discovery” of
27
     “new” data sources, such as the missing Call Data messages and missing Materials Dropped Data
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                                -3-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 5 of 30




 1 that were only produced after Plaintiff established their existence using Endo’s own documents. See,

 2 e.g., Docs. 550-551, 571, 602. Plaintiff has also apprised this Court about Endo’s serious discovery

 3 violations, such as those identified in Staubus, et al. v. Purdue Pharma, et al., Case No. C-41916

 4 (Sullivan Cnty., Tenn. Cir. Ct. Apr. 6, 2021) (Doc. 551-4), where Endo and its counsel, Arnold &

 5 Porter Kaye Scholer (“APKS”), were found to have engaged in discovery abuses so severe that

 6 default judgement was warranted. Unfortunately, both concerns persist.

 7                          a.      Failure to Timely Produce Relevant and Responsive
                                    Custodial Documents
 8
              Since the last Joint Status Update, Endo has produced a steady stream of new documents
 9
     with little or no explanation for why the files are being produced now, years after the MDL
10
     production should have been completed, and two months after the substantial completion date
11
     ordered in this case. In the last three weeks, the Endo Defendants have made at least 11 productions
12
     consisting of at least 21 volumes of documents. While still in the process of reviewing the tens of
13
     thousands of newly produced documents, Plaintiff has already determined that the productions
14
     contain core evidence that should have been produced long ago. For example, Endo produced a
15
     “smoking gun” document in this case on August 5, 2021, from custodian Linda Kitlinski, the day
16
     after her 2019 deposition testimony was read into the record at trial in the New York Opioids case
17
     on August 4, 2021. Endo claims that the document was only identified as potentially responsive to
18
     the San Francisco litigation on June 7, 2021, but its relevance on a national level is self-evident. The
19
     document confirms that Ms. Kitlinski believed Endo was improperly manipulating its “medical
20
     education” and “independent grant” programs to promote Endo’s products. That is exactly the
21
     opposite of what Ms. Kitlinski testified to at her 2019 deposition, however. The New York court has
22
     issued two Orders to Show Cause in response, and Endo and APKS once again face potential
23
     sanctions for discovery abuses, including terminating sanctions.
24
              Endo’s conduct is also impeding Plaintiff from preparing its case. Last week, for example,
25
     Plaintiff was forced to postpone the deposition of San Francisco custodian, Bobbie Sue Brown,
26
     which was noticed for August 12, 2021, and was to be the first Endo deposition taken in the case.
27
     While Endo previously represented to Plaintiff that the production of Ms. Brown’s custodial file was
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                              -4-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 6 of 30




 1 substantially complete on February 26, 2021, on the evening of August 10, 2021, less than two days

 2 before Ms. Brown’s deposition, Endo produced 26,256 custodial documents relating to Endo’s

 3 Clinical Affairs team, of which Ms. Brown was a member and all of whom reported to Ms. Kitlinski.

 4 At least 2,388 of those documents specifically mention Ms. Brown, and approximately 1,179 are

 5 newly produced emails for which Ms. Brown was a recipient or sender. 2

 6            On August 11, 2021, Plaintiff asked Endo to (1) confirm production of Ms. Brown’s

 7 production is now complete, and (2) provide a selection of new dates for her deposition. Endo has

 8 yet to respond to either request. Instead, Endo’s counsel replied that they “will not present Ms.

 9 Brown subject to any threat by Plaintiff to ‘keep the deposition open’. . . .” Plaintiff is taking all

10 available steps to ensure Ms. Brown’s deposition is taken on a complete record, but given the events

11 described herein and a looming discovery deadline, Plaintiff should not be prevented from moving

12 forward with Ms. Brown’s deposition or foreclosed from seeking further relief should good cause

13 support it.

14                           b.      Additional Missing Data
15            Although Plaintiff raised each of these issues with Endo on or before July 29, 2021, Endo

16 provided no response until August 20, 2021, at 8:43 p.m. PT. In most cases, however, Endo has

17 only responded that it is still investigating, either stating that they “expect” to provide an update by

18 September 24, 2021 (only eleven days before Plaintiff’s expert reports are due on October 5, 2021)
19 with no firm production date, or providing no guidance at all on when these investigations will be

20 complete. While Endo initially set up a weekly call with Plaintiff to update it on the status of its

21

22
   2
       Endo asserts that the August 10, 2021 production contains 31 documents from Ms. Brown’s
23 custodial file. Not so, according to Endo’s own definition of “custodial file.” Endo’s APKS counsel
24 search, not told
   previously       Plaintiff’s counsel that to capture the entire custodial file for any custodian, one must
                only the custodian fields of the metadata, but also all of the email fields, such as the to,
25 from and cc fields. As noted above, there are approximately 1,179 custodial emails in the August
   10, 2021 production. Even if that were not the case, Ms. Brown’s custodial file production should
26 have been completed months ago and the 26,256 produced documents directly relate to Ms. Brown’s
   Clinical Affairs team and, therefore, are potentially relevant, as the Kitlinski memo demonstrates.
27 Furthermore,    Endo’s recent statements indicate it may not be adhering to its own instructions
   regarding collection of a “custodial file,” which potentially calls the completeness of other custodial
28 productions into question.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                              -5-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 7 of 30




 1 search for missing data, counsel for Endo has canceled the last three weekly calls on short notice.

 2 Plaintiff believes earlier court-ordered deadlines should be imposed for each outstanding issue.

 3            1.         Compliance Documents.        For months, Plaintiff has pressed Endo for more

 4 information regarding the location of compliance documents such as Reports of Suspected Diversion

 5 and other methods for tracking suspicious orders, including whether suspected diversion incidents

 6 may be tracked in two additional CRM systems, Engage and Navigator. 3 Shockingly, Endo stated

 7 for the first time in its August 20, 2021, letter that its “production of hard copy documents held by

 8 the Endo Compliance Department is ongoing,” and that it will produce additional responsive hard

 9 copy documents “as soon as practicable.” (Emphasis supplied.) Endo also reported that its

10 investigation of the additional CRM sources is “ongoing.” Endo has not provided a date by which

11 these core and long-overdue materials will be produced or any explanation of why these documents

12 were not produced long ago.

13            2.         SpeakerNet Data File. Plaintiff initially raised inconsistencies in Endo’s SpeakerNet

14 Data File on May 28, 2021.               On July 9, and again during the parties’ August 5, 2021,

15 videoconference, Plaintiff further advised that Endo’s documents indicate that SpeakerNet was used

16 since at least September 2008 to track “approved honoraria” for speakers. But the SpeakerNet data

17 files produced contain no information on speaker payments. On August 20, 2021, Endo told

18 Plaintiff that its “investigation of available speaker data . . . from SpeakerNet continues,” and that
19 Endo now “expects to make one or more additional productions of speaker data in the coming

20 weeks.” (Emphasis supplied.). 4 As for Par, counsel represented that they are still investigating

21 potential sources of payments to Health Care Providers (“HCP”), such as in the JDE and Porzio

22 databases, but provided no estimated date of production.

23

24
   3
       Endo’s production of compliance documents was so concerning that Plaintiff filed a discovery
25 motion   on the matter on May 7, 2021, Doc. 551, which this Court denied based on Endo’s
26 Plaintiff had notthat
   representations       it had complied with its discovery obligations and because the Court found
                     identified specific deficiencies. Doc. 561.
27   4
      On August 23, 2021, the day of this filing, Endo altered its position and now does not plan to
   complete its “investigation” of SpeakerNet data until September 24, 2021.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                               -6-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 8 of 30




 1            3.          Clinical Trial Payments. On July 29, 2021, Plaintiff inquired about missing payment

 2 data relating to clinical trial before 2015. On August 20, 2021, Endo pointed to sources where data

 3 from 2013 and 2015 may be exist, which Plaintiff is evaluating. However, Endo responded that

 4 prior to 2013 it did not maintain a centralized HCP database, and that such payments were tracked

 5 manually.             Endo should produce all available payment information whether maintained

 6 electronically or manually.

 7            4.          Third-Party Vendors. Plaintiff has inquired about documents relating to Endo’s third-

 8 party vendors identified in Endo’s production, including Cadent, EHC Communications, and Impact

 9 Communications. Plaintiff received a production relating to Cadent, which it is evaluating. On

10 August 20, 2021, Endo stated that it and its counsel are “currently investigating the extent of

11 available data from SpeakerNet relating to Opana ER speaker programs,” including “whether there is

12 any centralized source for speaker-related data during the time that Endo retained EHC

13 Communications” or data relating to Impact Communications, both of which they now admit were

14 involved as third-party vendors. (Emphasis supplied.) Endo provided no date for which its

15 investigation will be concluded, however.

16            5.          Other Potential Sources of Responsive HCP Data. On July 29, 2021, and during the

17 parties’ August 5, 2021, videoconference, Plaintiff identified and asked Endo to investigate the

18 following potential sources of responsive information referenced in Endo’s documents: Aggregate
19 Spend Portal; SpendTrax; CFS Sunshine Act Compliance Database; CFS (DrugDev); Touchpoint;

20 TKL; and SNBL; TFS, Inc. On August 20, 2021, Endo confirmed that these sources may contain

21 additional responsive information, but that they are still investigating and do not expect to provide

22 any “additional information” about these sources until September 24, 2021. An earlier date should

23 be ordered, considering Plaintiff’s expert reports are due only eleven days later, on October 5, 2021.

24            6.          Representations by Publication. Endo represented to this Court that it would search

25 for information responsive to Interrogatory Nos. 1-4, which resulted in the production of the missing

26 Call Data messages and missing Materials Dropped Data in response to Interrogatory Nos. 1 and 2.

27 But it appears Endo took no steps to identify information responsive to Interrogatory Nos. 3 and 4,

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                                -7-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 9 of 30




 1 which seek information relating to representations disseminated by publication. While Endo stated

 2 on August 20, 2021, that it would amend its responses, it gave no date by which it would do so.

 3            7.         Missing Medical Science Liaison Interaction and Materials Dropped Data. Plaintiff

 4 still has no data for Medical Science Liaison Interactions pre-2008, 2010, or 2014-2017. Plaintiff

 5 also has yet to receive Materials Dropped Data for 2012. Endo has also not updated its responses to

 6 identify documents it contends contain other responsive information.

 7                       2.     Walgreens
 8            The Court ordered Walgreens to complete its production of hard copy prescriptions and
 9 electronic notes by August 16. See, e.g., Doc. 608 (“Walgreens shall produce 500 hardcopy

10 prescriptions per year from the 12 previously agreed to stores from 2010 through 2019 by August

11 16, 2021.”). Walgreens did not meet the deadline for the 5,000 hard copy prescriptions. In a

12 production letter dated Monday August 16, Walgreens stated that it had “substantially completed its

13 production of hard copy notes.” Plaintiff’s own analysis showed that, as of August 16 (and as of the

14 time of writing), Walgreens’ production was only 30% complete. After repeated requests,

15 Walgreens finally confirmed on Sunday (the day before this statement was filed) that, while it

16 represented to Plaintiff and the Court that its production was substantially complete, Walgreens had

17 in fact produced just 1,503 out of the 5,000 hard copy prescriptions it was ordered to produce. See

18 Doc. 578 (“Walgreens shall produce . . . 500 hardcopy prescriptions per year from the same 12 stores
19 dating back to 2010.”); Doc. 592 (“Walgreens shall complete production of its due diligence records

20 by August 16, 2021.”); Doc. 608 (“Walgreens shall produce 500 hardcopy prescriptions per year

21 from the 12 previously agreed to stores from 2010 through 2019 by August 16, 2021.”).

22            It also remains unclear when – or if – Walgreens intends to comply with the Court’s orders to

23 produce 5,000 prescriptions. On Sunday, Walgreens indicated it expected to produce an additional

24 390 hard copies on Monday, which would bring it to roughly 38% completion a week after the

25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -8-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 10 of 30




 1 deadline. But Walgreens will not provide an estimate for when it will complete the production, and

 2 in fact suggested it may never produce 5,000 prescriptions. 5

 3            The electronic notes production is also concerning. Walgreens previously represented to

 4 Plaintiff and the Court that there were “roughly half a dozen electronic notes fields” that should be

 5 evaluated because they may contain evidence of pharmacist due diligence. May 10 Hr’g Tr. at

 6 19:22. Plaintiff relied on these representations in its submissions about deadlines and scheduling.

 7 Walgreens now contends, however, that there are nearly ten times as many relevant fields as initially

 8 represented (52 different fields, to be specific). To facilitate Plaintiff’s timely analysis, Plaintiff has

 9 asked Walgreens to provide a description of each field (with a concise explanation of how it

10 contends each could be used to document pharmacist due diligence).

11            Finally, Walgreens made minor amendments to interrogatory responses March 31 and May 7.

12 Notably, Walgreens provided no substantive response to an interrogatory asking Walgreens to

13 identify its employees responsible for compliance in California.

14                       3.   Allergan and Teva
15            The parties have engaged in extensive meet and confers with regard to Allergan Defendants’

16 deficient responses and amended responses to Plaintiff’s Interrogatory Nos. 1-4, which seek

17 information on marketing materials and publications (including internet sites) disseminated into San

18 Francisco, and dates and mode of dissemination. This information is vital to Plaintiff’s statutory
19 claims for violations under the False Advertising Law, Cal. Bus. & Prof. Code §17500, et. seq., and

20 the Unfair Competition Law, Cal. Bus. & Prof. Code §17200, et. seq. After filing a dispute letter,

21 Defendants have now agreed to provide second amended responses by September 14, 2021. Several

22 issues, however, remain outstanding with respect to Plaintiff’s marketing interrogatories. The parties

23 have briefed these issues for the Court.

24            Plaintiff continues to meet and confer with Teva regarding its interrogatory responses not

25 addressed in joint dispute letters submitted separately with the court. See Docs 629, 630. Teva has

26
   5
      A significant number of the hard copy prescriptions that have been produced lack the required
27 metadata to facilitate the association of the hard copies to Walgreens’ dispensing data. Plaintiff will
   meet and confer with Walgreens about this issue.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                               -9-
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 11 of 30




 1 agreed to supplement regarding certain interrogatory responses, but has yet to provide a date by

 2 which it will respond.

 3 III.       DEFENDANTS’ STATEMENT
 4            A.         Status of Party Discovery
 5                       1.    Defendants’ Discovery Requests
 6            Following the Court’s April 15, 2021 Order for Plaintiff to produce Crime Data Warehouse

 7 (“CDW”) narratives (Doc. 530), Plaintiff made multiple productions of CDW documents, which

 8 were complete on June 10. On June 17, following review of those productions, Defendants followed

 9 up to narrow their prior requests for police department investigation files in response to Defendants’

10 discovery requests to a small percentage of incidents listed in the CDW for which Plaintiff produced

11 the CDW incident reports. Plaintiff has informed Defendants that it has identified only three

12 responsive investigation files within the narrower set of files requested by Defendants. Defendants

13 are evaluating the production now.

14            Defendants have also enquired about equivalent databases for incident reports from the San

15 Francisco Sheriff’s Department and additional information regarding San Francisco Emergency

16 Medical Services (“EMS”) incidents. Plaintiff has represented that there is no such database for the

17 Sheriff’s Department, but as of the date of this status report has not responded to Defendants’

18 questions about EMS incidents.
19            Following the depositions of Dr. Geier and Dr. Fouts, Defendants raised numerous questions

20 regarding substantial discovery gaps brought to light in their depositions. Plaintiff responded to

21 Defendants’ questions about Dr. Fouts’ testimony (though Plaintiff’s responses require further

22 follow-up). But Plaintiff largely refused to answer Defendants’ questions arising from Dr. Geier’s

23 deposition, instead asserting that the volume of questions and requests were “incompatible with the

24 limitations the Court has imposed [sic] discovery in this case.” The parties met and conferred on

25 August 19.

26            Defendants also submitted hundreds of privilege challenges to Plaintiff on August 11, noting

27 what appear to be systemic overbroad and unsubstantiated privilege claims throughout Plaintiff’s

28 privilege logs. Plaintiff has not responded to these challenges.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                          - 10 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 12 of 30




 1            Defendants are continuing to evaluate the extent of Plaintiff’s discovery deficiencies, and the

 2 parties are meeting and conferring and hope to resolve the issues without this Court’s intervention.

 3 Defendants are also moving forward as quickly as they can in pursuing depositions and asked for

 4 deposition dates for several more of Plaintiff’s custodians since the last status conference, but

 5 continue to be hamstrung by Plaintiff’s ongoing delays in producing the requisite documents and

 6 data Defendants need in order to do so.

 7                       2.   Plaintiff’s Discovery Requests
 8            Defendants have produced millions of documents in the MDL, which are deemed produced

 9 in this case. In addition, Defendants have made additional productions specific to this case.

10            In advance of the last status conference, Walgreens completed its custodial productions,
11 resulting in a production of approximately 50,000 custodial documents, on top of the more than

12 380,000 documents Walgreens has produced in the MDL. On May 17, Walgreens completed its

13 production of hard copy refusals to fill and Target Drug Good Faith Dispensing checklists resulting

14 in a total hard copy production of over 35,000 documents and over 135,000 pages. 6

15            On August 13, Walgreens completed its production of electronic due diligence records

16 resulting in a production of over 31 million records. On August 16, Walgreens substantially

17 completed its production of hard copy prescriptions. Walgreens will make an additional production

18 of hard copy prescriptions on August 23 and a follow up production approximately one week later.
19 As Walgreens explained in previous status reports, the August 16 deadline was unrealistic to

20 complete this production, and Walgreens has not been able to locate many of the hard copy

21 prescriptions in the sample of 5,000, which dates back over a decade. 7 Walgreens is conducting

22 additional reviews to determine whether any more of the sample prescriptions can be found.

23            In its section of this status report, Plaintiff complains that Walgreens produced too many

24 electronic “notes” fields, and challenges Walgreens’ previous representations about those fields. As

25
     6
         Walgreens has also updated its Interrogatory responses a couple times at Plaintiff’s request.
26
   7
       Walgreens produced 31,507,812 records across all of its “notes” productions in San Francisco.
27 Walgreens   is currently missing hard copies for 3,107 prescriptions, representing less than 0.01% of
   the total records produced to date.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                             - 11 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 13 of 30




 1 Walgreens previously explained, Walgreens produced data from seven tables in its dispensing data

 2 that include free-text notes fields. In an abundance of caution, Walgreens also produced other fields

 3 from the same database tables that house those free-text notes fields, because they may also

 4 demonstrate diligence, though they do not contain free-text “notes.” 8 Walgreens explained this to

 5 Plaintiff in written correspondence on August 12 before completing its electronic notes production.

 6 At 11 pm the night the parties exchanged drafts of this status report, Walgreens received a request

 7 from Plaintiff for additional information about its “notes” production, including descriptions of some

 8 of the data fields. Walgreens produced descriptions of most if not all of those fields several years

 9 ago (which Plaintiff acknowledged in its correspondence to Walgreens but failed to mention to the

10 Court). Descriptions of certain of the remaining fields are self-explanatory (e.g., “patient_cmnt” and

11 “prescriber_locations_comment). Walgreens will respond to Plaintiff’s new request shortly to

12 provide additional information.

13            The Endo and Par Defendants have produced over 5.5 million documents, including over
14 233,000 documents in this matter specifically. Consistent with the Court’s Order dated July 2, 2021

15 (Doc. 592), by July 21, 2021, Endo completed its investigation of Endo’s Commercial Data

16 Warehouse, the SIF2008-2012 database, and the SIF2007 Backup (in each case as defined in the

17 June 30, 2021 Status Report (Doc. 590)) for any additional database backups responsive to

18 Plaintiff’s Interrogatory Nos. 1-4, and produced additional data. Specifically, as of July 21, 2021
19 Endo had produced:

20                 •     Call Data containing available information in “message description”, “message
21                       name”, and “reaction description” fields located in and extracted from Endo’s

22                       Commercial Data Warehouse (produced July 16, 2021);

23                 •     Call Data containing additional fields of data for the period 2008 to 2012 (inclusive)
24                       entered into Endo’s former StayinFront customer relationship management (“CRM”)

25                       database (“SIF2008-2012”) (produced July 16, 2021);

26
     8
27 and These  additional fields include drop down indicators such as the relationship between the patient
       the person picking up the prescription, and whether a patient has an allergy or other health
28 condition.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                               - 12 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 14 of 30




 1                 •     Call Data from a 2007 backup of its StayinFront CRM database (“SIF2007 Backup”)
 2                       that was located on media maintained by a former eDiscovery vendor Endo used in a
 3                       prior government investigation involving Lidoderm (“Lidoderm Vendor Media”)
 4                       (produced July 21, 2021);
 5                 •     Materials dropped information associated with calls between 1/2/2013 and
 6                       10/24/2014) (produced July 21, 2021). 9
 7           In addition, the Endo and Par Defendants continue to search data sources for additional

 8 documents responsive to pending document requests. On August 10, 2021, Endo produced data

 9
     located in the same SIF2008-2012 file described above. Although not responsive to Interrogatory
10
     Nos. 1-4, this production contained information about healthcare providers (“HCPs”) who were
11
     identified as being excluded from promotion for certain products (“Excluded Products”
12
     production). 10 It is likely that additional documents and data responsive to the Plaintiff’s document
13

14 requests will be located as a result of these and other efforts and that additional productions will be

15 made.

16           Plaintiff identifies seven specific categories of what it characterizes as “Additional Missing
17
     Data,” all of which are addressed in Endo’s meet-and-confer correspondence dated August 20, 2021
18
     or within this status report. By September 24, 2021, Endo expects to complete its investigation of
19
     available speaker data, including from SpeakerNet, and any other potential structured data sources of
20

21

22
   9
       As stated in the July 20, 2021 Status Report to this Court, Endo has conducted an exhaustive
23 investigation  of the Endo Commercial Data Warehouse in its effort to locate materials dropped data
   for  the  remainder   of the time period raised by Plaintiff as missing information in previous
24 productions. Nevertheless,     it is possible that in the future, Endo will locate additional data points
   that will allow Endo   to perform   additional SQL searches of the Endo Commercial Data Warehouse,
25 and in such event, Endo will perform       such searches.
26 10 Endo notified Plaintiff that this production would be made during the parties’ July 14, 2021

27 Zoom    status update conference. Endo also advised Plaintiff that it expected to produce this
   additional data after July 21, 2021 to the extent it is relevant and responsive to Plaintiff’s discovery
28 requests.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            - 13 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 15 of 30




 1 HCP payment data. The Endo and Par Defendants have otherwise completed the investigations

 2 about which Plaintiff inquires as set forth in counsel’s August 20, 2021 correspondence. 11

 3
              The Endo and Par Defendants have engaged in a massive undertaking to identify and produce
 4
     documents from hundreds of custodians and dozens of non-custodial data sources over a 15+ year
 5
     time period. And as reflected above, and in the extraordinary efforts previously reported to this
 6
     Court to identify and produce historical data, they also remain actively engaged in the process of
 7
     meeting and conferring with Plaintiff in this matter about all remaining inquiries in a good faith
 8
     effort to produce responsive materials. 12
 9

10   11
          Plaintiff asserts that “it appears Endo [previously] took no steps to identify information
     responsive to Interrogatory Nos. 3 and 4, which seek information relating to representations
11
     disseminated by publication.” (Emphasis in original.) This is incorrect. As Endo previously
     explained, including to this Court (Doc. 551 at 6), Endo has produced promotional materials
12   approved for national publication and identified these materials in its discovery responses, but has
     not identified a centralized repository of data tracking where or when Opana ER journal
13   advertisements were published or otherwise disseminated. Endo reiterated that on August 5, 2021
     based on still further investigation. Endo did locate documents that provide some information
14   relating to the placement of Opana ER journal ads by EHC Communications for the period of 2007
     through 2009; most of these documents had previously been produced, but Endo identified an
15   additional five such documents that were produced on August 17, 2021. Plaintiff indicated for the
     first time on August 5, 2021 its position that Endo’s support of educational materials published or
16   presented by independent third parties is also responsive to Interrogatory Nos. 3-4, relying on
     language in the interrogatories referring to materials that Endo “caused to be disseminated.” Endo
17   had previously objected to that phrase as vague and ambiguous. Nonetheless, information related to
     Endo’s unrestricted grant support for independent third-parties can be located in Endo’s Custodial
18   Production, including in the documents produced from the custodial files of those “Endo National
19   Custodians” whose titles indicate that they were in Medical Information, Medical Affairs, or Clinical
     Affairs, as well as from the documents produced from the custodial file of Bobbie Sue Brown.
20 Separately, Plaintiff also inquires about Medical Science Liaison (“MSL”) interactions pre-2008,

21 2010   and 2014-2017. Endo and its outside counsel, including Redgrave, have performed an
   extensive search for additional MSL interaction data. To the extent MSL interaction data has been
22 located in structured data sources, it has been produced. For example, MSL interaction data for the
   period 2011 to 2013, which was located in Endo’s Commercial Data Warehouse, was produced on
23 April  12, 2021. Endo also produced located in custodial data concerning MSL interactions with
   HCPs from the period 2008 to 2009 on July 28, 2021. This data was recently located in spreadsheets
24 attached  to emails located in the custodial file of a former IT employee who has no relationship to
   the subject matter of this litigation. Documents reflecting other interactions with HCPs occurring
25 after 2013 have also been produced. Endo will supply CCSF with Bates numbers. To the extent
   additional responsive documents are identified, Endo will supplement its production.
26   12
       Endo also notes for the Court’s awareness that in another opioid matter filed by the City of
   Chicago, Endo has moved for the appointment of a Special Master to oversee an expedited discovery
27 audit process  at its expense, including to assess any alleged deficiencies with respect to their
   responses to  discovery   in that matter and related opioid litigation matters and to recommend
28 appropriate relief. This proposal is not a concession or admission that any prior actions or decisions
     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                          - 14 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 16 of 30




 1            Notwithstanding the Endo and Par Defendants’ enormous investment of time, effort, and

 2 resources in these discovery efforts, Plaintiff asserts that certain “concerns persist” regarding the

 3 Endo and Par Defendants’ discovery efforts. Plaintiff references the Staubus case; but this Court

 4 should continue to evaluate the discovery record on the basis of what has occurred in this case. The

 5 record here shows that the Endo and Par Defendants have been transparent about the custodial and

 6 non-custodial files collected, the search terms applied, and the parameters of the productions,

 7 including through detailed exhibits appended to discovery responses that this Court has previously

 8 reviewed.

 9            Plaintiff also references an email recently produced that was authored by Linda Kitlinski.

10 Ms. Kitlinski’s custodial documents were initially collected from Endo’s systems in 2014, and

11 Arnold & Porter is informed that the records relating to the email in question indicate that the

12 contract review attorney that reviewed the email coded it as not responsive (to a New York

13 subpoena) and not relevant (to the City of Chicago litigation). It appears that the next time the email

14 was reviewed by anyone was in June 2021. Records indicate that the email was reviewed by a

15 different contract review attorney on June 7, 2021. Arnold & Porter is informed that the contract

16 attorney coded the document as responsive but possibly privileged. Because the document was

17 identified as possibly privileged, it underwent a further privilege review. As part of the process, it

18 was determined not to be privileged and was produced in this matter on August 5, 2021.
19            Finally, Plaintiff notes that certain additional documents were produced prior to the

20 scheduled deposition of Bobbie Sue Brown. Those documents were identified as a result of searches

21 not specific to this matter, which resulted in 31 additional documents from Ms. Brown’s custodial

22 files, all of which were made available as quickly as possible and identified for Plaintiff by Bates

23 number prior to Ms. Brown’s deposition. Plaintiff nonetheless took down the deposition. At

24

25 were not reasonable at the time taken, nor that any responses or objections were not well taken or

26 appropriate; but rather a continued effort to proactively address any concerns. The proposed order of
   appointment permits the “voluntary participation of [parties from cases pending in other
27 jurisdictions] in the investigation and dispute resolution process overseen by the Special Master.” If
   such Special Master is appointed, CCSF will be invited to participate. The City of Chicago has
28 indicated its intent to oppose the appointment of the Special Master.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                          - 15 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 17 of 30




 1 Plaintiff’s request, Endo is working to reschedule Ms. Brown’s deposition and, this week, expects to

 2 provide dates for her availability. 13

 3            Allergan has deemed produced in this case documents gathered and produced—without
 4 geographic limitation—in other opioid cases. It has also made productions specifically for this case,

 5 most recently on March 24, 2021, which included its privilege log. Allergan’s production is

 6 substantially complete. Allergan’s position regarding its Interrogatory responses at issue is set out in

 7 full in the discovery briefing that is being filed with the Court ahead of the August 24, 2021 hearing.

 8 Doc Nos. 628, 630. Allergan confirms that it has agreed to provide second supplemental responses

 9 to Plaintiff’s interrogatories, to the extent agreed or ordered, by September 14, 2021.

10            The Teva Defendants have produced over 3.2 million documents available to Plaintiff, and
11 have completed the production of documents for the additional agreed regional custodians.

12            B.         Status of Other Third-Party Discovery
13            The California Department of Justice (“CA DOJ”) produced its CURES data on April 28.

14 On May 14, DOJ made a supplemental production of CURES data correcting issues identified by

15 Walgreens. Walgreens recently notified Plaintiff and the CA DOJ that it intends to seek re-

16 identification of certain prescribers, including all of Plaintiff’s prescribers, contained in the CURES

17 data that CA DOJ produced. The parties and CA DOJ met and conferred about this issue on July 14.

18 CA DOJ indicated it was not willing to identify Plaintiff’s prescribers in the CURES data, even if
19 notice was properly provided, because of its “other” outstanding objections. The parties asked

20 whether CA DOJ would agree to provide an overlay for the CURES data flagging which prescribers

21 are employed by Plaintiff, but not actually identifying them, in order to help Walgreens limit the

22 number of names it ultimately must seek for identification. CA DOJ is considering the issue, and the

23 parties continue to go back and forth in attempts to narrow and refine the list of Plaintiff’s

24 prescribers.

25

26
   13
      Plaintiff has not yet provided dates for the depositions of Dr. Philip Coffin and Dr. Joseph Pace,
27 which were requested on August 4, 2021; and only on August 19, 2021 provided dates in mid-
   September  for Dr. Luke Rodda, which dates were requested on July 16, 2021.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                           - 16 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 18 of 30




 1            In April 2020, Defendants served requests for production on Plaintiff for the production of

 2 documents and data from all pertinent subdivisions of the City and County of San Francisco. When

 3 the City and County was dismissed as a plaintiff, Plaintiff took the position that certain of its

 4 subdivisions were not within Plaintiff’s custody and control, requiring third-party subpoenas.

 5 Defendants therefore served subpoenas on the San Francisco departments and entities that Plaintiff

 6 has deemed outside of its custody and control, including the Department of the Environment,

 7 Department of Emergency Management, Board of Supervisors, Controller’s Office, Mayor’s Office,

 8 District Attorney’s Office, Department of Human Resources, Health Service System, and Human

 9 Services Agency. 14 These subdivisions have responded to the subpoenas, and the parties are in the

10 process of meeting and conferring regarding those responses. The parties will submit disputes to the

11 Court as necessary.

12            Defendants are also pursuing third-party discovery from various state agencies, law

13 enforcement entities, and third-party pharmacies, and have subpoenaed the Medical Board of

14 California, the Dental Board of California, the California Board of Registered Nursing, and the

15 United States Drug Enforcement Administration. Certain of the third-party law enforcement

16 agencies (represented by one of the firms also representing Plaintiff) have objected to the subpoenas

17 and refused to produce documents, including on the basis that their municipality has an opioid-

18 related case pending in the MDL, but Defendants have sought a meet and confer to address the
19 issues without this Court’s intervention. Defendants dispute this objection, which cannot deprive

20 Defendants of discovery regarding geographic areas Plaintiff has put at issue in this case.

21 Defendants have met and conferred with many of the other third-party law enforcement entities,

22 most of whom are searching for and producing documents in response to Defendants’ subpoenas. A

23 number of the third-party pharmacies have also produced documents responsive to Defendants’

24 requests. Defendants have met and conferred with the Medical Board of California, the Dental

25 Board of California, the California Board of Registered Nursing, and the United States Drug

26 Enforcement Administration, and are negotiating the scope of their productions.

27   14
       Defendants have also served subpoenas on the San Francisco Superior Court and the University
   of California San Francisco Hospital.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         - 17 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 19 of 30




 1 DATED: August 23, 2021                      ROBBINS GELLER RUDMAN
                                                & DOWD LLP
 2                                             AELISH M. BAIG
                                               HADIYA K. DESHMUKH
 3                                             TAEVA C. SHEFLER

 4

 5                                                           s/ Aelish M. Baig
                                                             AELISH M. BAIG
 6
                                               Post Montgomery Center
 7                                             One Montgomery Street, Suite 1800
                                               San Francisco, CA 94104
 8                                             Telephone: 415/288-4545
                                               415/288-4534 (fax)
 9                                             aelishb@rgrdlaw.com
                                               hdeshmukh@rgrdlaw.com
10                                             tshefler@rgrdlaw.com

11                                             DENNIS J. HERRERA
                                               City Attorney
12                                             RONALD P. FLYNN
                                               YVONNE R. MERE
13                                             OWEN J. CLEMENTS
                                               SARA J. EISENBERG
14                                             JAIME M. HULING DELAYE
15                                             Deputy City Attorneys
                                               Fox Plaza
16                                             1390 Market Street, Sixth Floor
                                               San Francisco, CA 94102
17                                             Telephone: 415/554-3957
                                               jaime.hulingdelaye@sfcityatty.org
18
                                               ROBBINS GELLER RUDMAN
19                                               & DOWD LLP
                                               PAUL J. GELLER
20                                             MARK J. DEARMAN
                                               DOROTHY P. ANTULLIS
21                                             NICOLLE B. BRITO
                                               120 East Palmetto Park Road, Suite 500
22                                             Boca Raton, FL 33432
                                               Telephone: 561/750-3000
23                                             561/750-3364 (fax)
                                               pgeller@rgrdlaw.com
24                                             mdearman@rgrdlaw.com
                                               dantullis@rgrdlaw.com
25                                             nbrito@rgrdlaw.com
26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                            - 18 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 20 of 30




 1
                                               ROBBINS GELLER RUDMAN
 2                                               & DOWD LLP
                                               X. JAY ALVAREZ
 3                                             THOMAS E. EGLER
                                               655 West Broadway, Suite 1900
 4                                             San Diego, CA 92101
                                               Telephone: 619/231-1058
 5                                             619/231-7423 (fax)
                                               jaya@rgrdlaw.com
 6                                             tome@rgrdlaw.com

 7                                             LIEFF, CABRASER, HEIMANN
                                                 & BERNSTEIN, LLP
 8                                             ELIZABETH J. CABRASER
                                               RICHARD M. HEIMANN
 9                                             PAULINA DO AMARAL
                                               KEVIN R. BUDNER
10                                             MICHAEL LEVIN-GESUNDHEIT
                                               275 Battery Street, 29th Floor
11                                             San Francisco, CA 94111-3339
                                               Telephone: 415/956-1000
12                                             415/956-1008 (fax)
                                               ecabraser@lchb.com
13                                             rheimann@lchb.com
                                               pdoamaral@lchb.com
14                                             kbudner@lchb.com
                                               mlevin@lchb.com
15
                                               RENNE PUBLIC LAW GROUP
16                                             LOUISE RENNE
                                               350 Sansome Street, Suite 300
17                                             San Francisco, CA 94104
                                               Telephone: 415/848-7240
18                                             415/848-7230 (fax)
                                               lrenne@publiclawgroup.com
19
                                               ANDRUS ANDERSON LLP
20                                             JENNIE LEE ANDERSON
                                               AUDREY SIEGEL
21                                             155 Montgomery Street, Suite 900
                                               San Francisco, CA 94104
22                                             Telephone: 415/986-1400
                                               415/986-1474 (fax)
23                                             jennie@andrusanderson.com
                                               audrey.siegel@andrusanderson.com
24
                                               SANFORD HEISLER SHARP, LLP
25                                             KEVIN SHARP
                                               611 Commerce Street, Suite 3100
26                                             Nashville, TN 37203
                                               Telephone: 615/434-7000
27                                             615/434-7020 (fax)
                                               ksharp@sanfordheisler.com
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                      - 19 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 21 of 30




 1
                                               SANFORD HEISLER SHARP, LLP
 2                                             EDWARD CHAPIN
                                               655 West Broadway, Suite 1700
 3                                             San Diego, CA 92101
                                               Telephone: 619/577-4253
 4                                             619/577-4250 (fax)
                                               echapin2@sanfordheisler.com
 5
                                               CASEY GERRY SCHENK FRANCAVILLA
 6                                               BLATT & PENFIELD LLP
                                               DAVID S. CASEY, JR.
 7                                             GAYLE M. BLATT
                                               ALYSSA WILLIAMS
 8                                             110 Laurel Street
                                               San Diego, CA 92101-1486
 9                                             Telephone: 619/238-1811
                                               619/544-9232 (fax)
10                                             dcasey@cglaw.com
                                               gmb@cglaw.com
11                                             awilliams@cglaw.com

12                                             WEITZ & LUXENBERG P.C.
                                               ELLEN RELKIN
13                                             700 Broadway
                                               New York, NY 10003
14                                             Telephone: 212/558-5500
                                               212/344-5461 (fax)
15                                             erelkin@weitzlux.com

16                                             WEITZ & LUXENBERG P.C.
                                               MELINDA DAVIS NOKES
17                                             1880 Century Park East
                                               Los Angeles, CA 90067
18                                             Telephone: 310/247-0921
                                               310/786-9927 (fax)
19                                             mnokes@weitzlux.com

20                                             WEITZ & LUXENBERG P.C.
                                               PAUL F. NOVAK
21                                             TIFFANY R. ELLIS
                                               3011 W. Grand Blvd, 24th Floor
22                                             Detroit, MI 48202
                                               Telephone: 313/800-4170
23                                             646/293-7960 (fax)
                                               pnovak@weitzlux.com
24                                             tellis@weitzlux.com

25                                             Attorneys for Plaintiff The People of the State of
                                               California, acting by and through San Francisco
26                                             City Attorney Dennis J. Herrera

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                  - 20 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 22 of 30




 1 DATED: August 23, 2021

 2                    s/ Sean O Morris                        s/ Zachary Hill
                     SEAN O. MORRIS                          ZACHARY HILL
 3
   Sean O. Morris (SBN 200368)                 Zachary Hill (S.B. #275886)
 4 John D. Lombardo (SBN 187142)               MORGAN, LEWIS & BOCKIUS LLP
   Christopher Beeler (SBN 330496)             One Market, Spear Street Tower
 5 ARNOLD & PORTER                             San Francisco, CA 94105-1596
    KAYE SCHOLER LLP                           Telephone: (415) 442-1000
 6 777 South Figueroa Street, 44th Floor       zachary.hill@morganlewis.com
   Los Angeles, CA 90017-5844
 7 Telephone: (213) 243-4000                   Eric W. Sitarchuk*
   Facsimile: (213) 243-4199                   Rebecca J. Hillyer*
 8 sean.morris@arnoldporter.com                MORGAN, LEWIS & BOCKIUS LLP
   john.lombardo@arnoldporter.com              eric.sitarchuk@morganlewis.com
 9                                             rebecca.hillyer@morganlewis.com
   Attorneys for Defendants Endo               1701 Market Street
10 Pharmaceuticals Inc., Endo Health           Philadelphia, PA 19103-2921
   Solutions Inc., Par Pharmaceutical, Inc.,   Telephone: +1.215.963.5000
11 and Par Pharmaceutical Companies, Inc.      Facsimile: +1.215.963-5001
12                                             Wendy West Feinstein (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
13                                             One Oxford Centre, 32nd Floor
                                               Pittsburgh, PA 15219-6401
14                                             Telephone: (412) 560-7455
                                               wendy.feinstein@morganlewis.com
15

16                                             Attorneys for Defendants
                                               Teva Pharmaceuticals USA, Inc., Cephalon,
17                                             Inc., Actavis LLC, Watson Laboratories, Inc.,
                                               and Actavis Pharma, Inc. f/k/a Watson
18                                             Pharma, Inc.

19                                             *Denotes national counsel, pro hac vice
                                               forthcoming
20
                         s/ Karl Stampfl                    s/ Charles J. Stevens
21
   Donna Welch, P.C. (pro hac vice)            Charles J. Stevens (SBN 106981)
22 Timothy W. Knapp, P.C. (pro hac vice)       cstevens@gibsondunn.com
   Karl Stampfl (pro hac vice)                 Joshua D. Dick (SBN 268853)
23 KIRKLAND & ELLIS LLP                        jdick@gibsondunn.com
   300 North LaSalle                           Kelsey J. Helland (SBN 298888)
24 Chicago, IL 60654                           khelland@gibsondunn.com
   Telephone: (312) 862-2000                   GIBSON DUNN & CRUTCHER LLP
25 Facsimile: (312) 862-2200                   555 Mission Street, Suite 3000
   donna.welch@kirkland.com                    San Francisco, CA 94105
26 tknapp@kirkland.com                         Telephone: 415.393.8200
   karl.stampfl@kirkland.com                   Facsimile: 415.393.8306
27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                              - 21 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 23 of 30




 1
   Zachary W. Byer (S.B. #301382)               Kaspar Stoffelmayr
 2 KIRKLAND & ELLIS LLP                         (pro hac vice forthcoming)
   555 South Flower Street                      kaspar.stoffelmayr@bartlitbeck.com
 3 Los Angeles, CA 90071                        Katherine M. Swift
   Telephone: (213) 680-8400                    (pro hac vice forthcoming)
 4 zachary.byer@kirkland.com                    kate.swift@bartlitbeck.com

 5 Jennifer G. Levy, P.C. (pro hac vice)        BARTLIT BECK LLP
   KIRKLAND & ELLIS LLP                         54 West Hubbard Street
 6 1301 Pennsylvania Ave., N.W.                 Chicago, IL 60654
   Washington, DC 20004                         Telephone: 312.494.4400
 7 Telephone: (202) 879-5000                    Facsimile: 312.494.4440
   Facsimile: (202) 879-5200
 8 jennifer.levy@kirkland.com                   Alex Harris
                                                (pro hac vice forthcoming)
 9 Attorneys for Defendants                     alex.harris@bartlitbeck.com
   Allergan Finance, LLC f/k/a Actavis, Inc.    BARTLIT BECK LLP
10 f/k/a Watson Pharmaceuticals, Inc.,          1801 Wewatta Street, Suite 1200
   Allergan Sales, LLC and Allergan USA, Inc.   Denver, CO 80202
11 and specially appearing defendant Allergan   Telephone: 303.592.3100
   plc f/k/a Actavis plc                        Facsimile: 303.592.3140
12
                                                Attorneys for Defendant
13                                              Walgreens Co.

14                 s/ Katy E. Koski
     James W. Matthews (pro hac vice)
15   Ana M. Francisco (pro hac vice)
     Katy E. Koski (pro hac vice)
16   FOLEY & LARDNER LLP
     111 Huntington Avenue
17   Boston, MA 02199-7610
     Telephone: (617) 342-4000
18   Facsimile: (617) 342-4000
     jmatthews@foley.com
19   francisco@foley.com
     kkoski@foley.com
20   Alan R. Ouellette (CA Bar. No. 272745)
     FOLEY & LARDNER LLP
21   555 California Street, Suite 1700
     San Francisco, CA 94104-1520
22   Telephone: (415) 434-4484
     Facsimile: (415) 434-4507
23   aouellette@foley.com
24 Attorneys for Defendant
   Anda, Inc.
25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                         - 22 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 24 of 30




 1                                            ATTESTATION
 2            I, Aelish M. Baig, am the ECF User whose ID and password are being used to file this Joint
 3 Status Update. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Defendants have

 4 concurred in this filing.

 5 DATED: August 23, 2021

 6
                                                                   s/ Aelish M. Baig
 7                                                                 AELISH M. BAIG

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                        - 23 -
     4824-9307-1094.v1
     Case 3:18-cv-07591-CRB Document 632 Filed 08/23/21 Page 25 of 30




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on August 23, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                        S/ Aelish M. Baig
                                                          AELISH M. BAIG
 8
                                                          ROBBINS GELLER RUDMAN
 9                                                               & DOWD LLP
                                                          Post Montgomery Center
10                                                        One Montgomery Street, Suite 1800
                                                          San Francisco, CA 94104
11                                                        Telephone: 415/288-4545
                                                          415/288-4534 (fax)
12                                                        E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     4824-9307-1094.v1
012312425                                             6789 Filed
                     Case 3:18-cv-07591-CRB Document 632    6 08/23/21 Page 26 of 30
)*+,+-.ÿ0-1234*5+2-ÿ123ÿ*ÿ6*78ÿ9:;<=>?=@ABC;=6DEÿ6+5Fÿ*-Gÿ62H-5Fÿ21ÿI*-ÿJ3*->+7>2ÿ85ÿ*,ÿ?KÿLH3GH8
LM*34*ÿNKLKÿ85ÿ*,
O,8>532-+>ÿ)*+,ÿP25+>8ÿN+75
QRSÿUVWWVXYZ[ÿ\]Sÿ^RV_SÿXRVÿ\]Sÿ̀a]]SZ^WbÿVZÿ^RSÿWY_^ÿ^Vÿ]S`SYcSÿSde\YWÿZV^ỲS_ÿUV]ÿ^RY_ÿ̀\_Sf
      )+>M*8,ÿgKÿh>iH*Mÿ
      e\`ja\RkRaS_^VZf̀VelmV`nS^YZ[kRaS_^VZf̀Vele[]SSZkRaS_^VZf̀Ve
      I>255ÿ)*-o223ÿhM4*Gÿ
      pqRe\mkXYZ_^VZf̀Ve
      rKÿs*Fÿh,?*38oÿ
      t\bqk][]mW\Xf̀VelSuUYWSupvk][]mW\Xf̀VeleX\WY[a]_nYk][]mW\Xf̀Ve
      s8--+8ÿN88ÿh-G8372-ÿ
      wSZZYSk\Zm]a_\ZmS]_VZf̀VelWSW\ZmfxSWSXk\Zm]a_\ZmS]_VZf̀VeleY[aSWfyS]Szk\Zm]a_\ZmS]_VZf̀VelScSWbZf]Vm\_k\Zm]a_\ZmS]_VZf̀Vel\am]Sbf_YS[SWk\Zm]a_\ZmS]_
      {2325MFÿLKÿh-5H,,+7ÿ
      m\Z^aWWY_k][]mW\Xf̀VelSuUYWSu_mk][]mW\Xf̀VelSuUYWSuUWk][]mW\Xf̀Ve
      h8,+7Mÿ)*3+8ÿE*+.ÿ
      qSWY_R|k][]mW\Xf̀Vely\ZmS]_VZk][]mW\Xf̀Velq}\^S_k][]mW\Xf̀VelSuUYWSu_mk][]mW\Xf̀VelenaX\_RYe\k][]mW\Xf̀Ve
      I*3*Mÿs*-8ÿE+,Fÿ
      p|YWbkXYZ_^VZf̀Ve
      ~*F,8ÿ)ÿE,*55ÿ
      [exk`[W\Xf̀Ve
      I58?8-ÿsKÿE23*-+*-ÿ
      _xV]\ZY\Zk]SSm_eY^Rf̀Velm]V^R_`RYWmk]SSm_eY^Rf̀Ve
      P+>2,,8ÿEÿE3+52ÿ
      |]Y^Vk][]mW\Xf̀VelwmSZZY_k][]mW\Xf̀VelSuUYWSu_mk][]mW\Xf̀VelSuUYWSuUWk][]mW\Xf̀Ve
      I58M8-ÿE32GFÿ
      _x]VmbkVeef̀Vel_^ScSdx]VmbdkS`Ufy\`S]y]Vf̀Ve
      g8?+-ÿDKÿEHG-83ÿ
      nxamZS]kẀRxf̀VeleXYWWYZkẀRxf̀Vel^WYekẀRxf̀Vel]^SYS]kẀRxf̀Ve
      O3+>ÿs2M-ÿEHM3ÿ
      SxaR]k]SSm_eY^Rf̀Vel\]V`RWYZk]SSm_eY^Rf̀Vel\_XSZ_VZk]SSm_eY^Rf̀Ve
      *>M*3Fÿ+,,+*4ÿEF83ÿ
      z\`R\]bfxbS]knY]nW\Zmf̀Ve
      O,+o*85MÿsKÿ6*3*783ÿ
      S`\x]\_S]kẀRxf̀Ve
      O,+o*85Mÿs2*-ÿ6*3*783ÿ
      S`\x]\_S]kẀRxf̀Velw]Sea_zn\kẀRxf̀Ve
      6*,+123-+*ÿ{sÿ
      nWXa]_^S]k[e\YWf̀Ve
      {*?+GÿIKÿ6*78Fÿÿs3ÿ
      m`\_Sbk`[W\Xf̀VelZ\Z`bk`[W\Xf̀Vel̀\eYWWSk`[W\Xf̀Vel_WSVZ\]mk`[W\Xf̀Velwm\cY_k`[W\Xf̀Ve
      )*3ÿLKÿ6M*,27ÿ
      e`R\WV_kẀRxf̀Ve
      OG*3Gÿ{Kÿ6M*+-ÿ
      S`R\yYZk_\ZUV]mRSY_WS]f̀VelU_\W\z\]k_\ZUV]mRSY_WS]f̀Velw\Wc\]Szk_\ZUV]mRSY_WS]f̀Ve
      07**>ÿ{Kÿ6M*H5ÿ
      ỲR\ya^k`Vcf̀Ve
      07**>ÿ{*-+8,ÿ6M*H5ÿ
      ỲR\ya^k`Vcf̀VelwRbn\Zk`Vcf̀VelmV`nS^YZ[k`Vcf̀Ve
      8-ÿsKÿ6,848-57ÿ
      VXSZf̀WSeSZ^_k_U`Y^b\^^bfV][le\]^YZ\fR\__S^^k_U`Y^b\^^bfV][l̀\^RS]bZfm\Wbk_U`Y^b\^^bfV][
      sH75+-8ÿ)*3+78ÿ{*-+8,7ÿ
      wm\ZYSW_kVeef̀Velwa_^YZSdm\ZYSW_dkS`Ufy\`S]y]Vf̀Ve
      s*487ÿ)Kÿ{*?+7ÿ
      wm\cY_kxRVW\Xf̀Ve

 1111 !"!#0$332%&322343'2"(5(45                                                                                51$
012312425                Case 3:18-cv-07591-CRB Document 632                             6789 Filed
                                                                                                  6 08/23/21 Page 27 of 30
      )*+,ÿ./ÿ0*1234ÿ
      56789:6;<=>?6@<A=>95=BCD6AE9<B8AF?6@<A=>95=B
      G*+Hÿ0I*+J*4ÿ
      B:E67B6>?7K7:@6;95=BC:A65D?7K7:@6;95=BCELM8@EL<:?7K7:@6;95=BCNOE67B6>?E5M95=P7A:78QE95=BCELM8@ELM@?7K7:@6;95=B
      G*+HÿR/ÿ0I*+J*4ÿ
      B:E67B6>?7K7:@6;95=B
      ST*+34ÿ0I2Tÿ
      <F67=>9:E<F?U67A@8AUE5D95=B
      V*W,X*ÿ.T*4ÿ0I2TJYHTÿ
      F:E<FBPDF?7K7:@6;95=BCELM8@EL<:?7K7:@6;95=B
      R32TY*ÿ0*Z,Wÿ0,[Hÿ
      \:85D?K8U<=>:P>>95=BCAB=A85FD6?K8U<=>:P>>95=B
      R*,JIÿ03+I4]*YJÿ
      \:=7E>U6PB?M=@E^95=BCF_7P8AA?M=@E^95=B
      `T3J*2ÿaW1*+WÿabcI+ÿ
      A=BE?7K7:@6;95=BCELM8@EL<:?7K7:@6;95=BCELM8@EL<M?7K7:@6;95=B
      S*+*ÿRI44,dI+ÿa,2I4]I+bÿ
      <6769E8<E>UE7K?<M58A^6AA^9=7KC\=F>95=AE?<M58A^6AA^9=7KCB67A8>69F6<<EAA?<M58A^6AA^9=7KC^Q=>>E9BE7E?<M58A^6AA^9=7KC56AFE7^>9:6@^?<M58A^6AA^9=7K
      S[3eeÿfY2e,4ÿacWI+ÿ
      <5=AA9E@:E7?6@<A=>95=B
      `,dd*4Xÿg32Iÿacc,2ÿ
      AE@@8<?;E8Ah@Pi95=BC<@8AAB6>?;E8Ah@Pi95=BC>F7^5h^D?;E8Ah@Pi95=B
      j+,*4ÿG/ÿa+[3cIÿ
      U786>9E75=@E?B=7K6>@E;8<95=BC_EKK^9B67A8>Eh?B=7K6>@E;8<95=B
      )T+,2e3kTI+ÿjc*,+ÿa22,bÿ
      lm<<8K?<;8><A=>95=B
      nI4WXÿnI2eÿoI,42eI,4ÿ
      ;E>:^9ME8><AE8>?B=7K6>@E;8<95=BCA6BB^9B8@@E7?B=7K6>@E;8<95=BC<676F9;6<<=>?B=7K6>@E;8<95=BC_856@E>:678>K?B=7K6>@E;8<95=BCA6B6769K8P@86>E@@8?B=7K6>@E
      p*W+*,[ÿn,cc,*Jÿo3+*4ÿ
      _M=76>?FPE<A=>95=BC:=5DEA8>K?FPE<A=>95=BCEP_A=>?FPE<A=>95=B
      f4*ÿG*+,*ÿo+*4[,2[3ÿ
      6M76>58<5=?M=@E^95=B
      p*YcÿR/ÿqIccI+ÿ
      _KE@@E7?7K7:@6;95=BC<;8>D@E<?7K7:@6;95=BC<;8>D@E<?E5M95=P7A:78QE95=BCELM8@ELM@?7K7:@6;95=BC_KE@@E7?E5M95=P7A:78QE95=B
      p*e+,[,*ÿ)*J,ccIÿqYI++*ÿ
      56B8@@E?5K@6;95=B
      fYbY2eÿp/ÿqYbIcJ*44ÿ
      6PKP<A?<B@@_9@6;C6PKP<A?E5M95=P7A:78QE95=B
      fcIrÿR/ÿV*++,2ÿ
      6@Ei9F6778<?U67A@8AUE5D95=BC6>>E9:=^@E?U67A@8AUE5D95=B
      j+I4eÿfccI4ÿV*1H,42ÿ
      U7E>A9F6;D8><?B=7K6>@E;8<95=BC\P@8E95=<AE@@=?B=7K6>@E;8<95=BClsl6@E>:67OE_67ABE>A?B=7K6>@E;8<95=B
      g,[T*+WÿG*+e,4ÿVI,J*44ÿ
      7FE8B6>>?@5FU95=B
      q+Ib3+XÿVI,4I4ÿ
      KFE8>E>?M=@E^95=BCK7EKtFE8>E>tuvww?E5M9_65E7_7=95=B
      .Ic2IXÿR3T4ÿVIcc*4Wÿ
      DFE@@6>:?K8U<=>:P>>95=BC:K78MM8>?K8U<=>:P>>95=B
      RI44Xÿf44ÿVI+bI4+3eTI+ÿ
      \E>>^9BE>:E@<=F>?6@<A=>95=BC\E>>^9FE7KE>7=AFE7?6@<A=>95=B
      0I44,2ÿR/ÿVI++I+*ÿ
      58A^6AA=7>E^?<M58A^6AA^9=7KCU78AA6>^9ME8AE@UE7K?<M58A^6AA^9=7K
      x*[T*+XÿV,ccÿ
      h65F67^9F8@@?B=7K6>@E;8<95=BC;E>:^9ME8><AE8>?B=7K6>@E;8<95=BC7EUE5569F8@@^E7?B=7K6>@E;8<95=BCEQ6>9\65=U<?B=7K6>@E;8<95=B
      .*+I4ÿyzj+,I4ÿV3Y+,b*4ÿ
      DF=P78K6>?7E:K76QE@@_95=BC<@=Q8>K?7E:K76QE@@_95=B
 1111 !"!#0$332%&322343'2"(5(45                                                                              21$
012312425               Case 3:18-cv-07591-CRB Document 632                             6789 Filed6 08/23/21 Page 28 of 30
      )*+,ÿ.+/0123ÿ45236*,ÿ
      789:;<=>?89:;<=>@A=BCD8ED:;?89:;<=>@A=B
      )/FG2ÿH/0F2ÿ451F,IÿJ21/K2ÿ
      7LEB:@89DE>MN:DLO:?;PAE<OL<<O@=QMCBLQ<E>L@8L;;:<<?;PAE<OL<<O@=QMC;LQL8@M9<E:QQ:R?;PAE<OL<<O@=QMCAL<8:QO>@NLDO?;PAE<OL<<O@=QM
      S0/TFÿ)/,2112ÿU0VF,ÿ
      <QLAE@EQWE>?Q=X:;MQLO@A=BCA=9Q<LD:Q<?Q=X:;MQLO@A=B
      J/,F21ÿYZÿ)/0T+*ÿ
      NL>E:D@7LQA8=?LD;<=>@A=B
      [62,ÿ\Zÿ)20,5]]ÿ
      ;<:>@7:Q>9NN?^LQ<DE<^:A_@A=B
      [/0/+ÿ̀/00ÿ)*+/,32,ÿ
      ;7=8L>;:>?Q::N;BE<8@A=BCab:>N:Q;=>?Q::N;BE<8@A=B
      H*2cÿH/,3**0ÿd/e/ÿ
      B_L^L?89:;<=>@A=BCQBL;;E>M?89:;<=>@A=BCN=A_:<E>M?89:;<=>@A=BC:9X<=>?89:;<=>@A=B
      )202GKÿSÿd/G0/3ÿ
      7:Q:BO@_LBQL;?LQ>=DNX=Q<:Q@A=BC>EA8=DL;@R:^Q=f;_E?LQ>=DNX=Q<:Q@A=BC:APg
      hiLjNklmm:km?:AP@XLA:QXQ=@A=BCL;8D:O@M=B:R?LQ>=DNX=Q<:Q@A=BCnopLD:>NLQ?LX=Q<:Q@A=B
      SFG*6+KÿqF11F/Gÿd,/rrÿ
      <_>LXX?_EQ_DL>N@A=B
      d/6Kÿsÿd*3tFÿ
      __=;_E?P=D:O@A=B
      \GKÿ)2/,ÿu/502,]2/5ÿ
      LDL9Q:>N:L9?=BB@A=BCLBOgDL9Q:>N:L9gvvwv?:AP@XLA:QXQ=@A=BC;;<:fLQ<?=BB@A=B
      HFT+/21ÿU/,ÿu2VF,xY235,]+2F6ÿ
      BD:WE>?DA8^@A=B
      )2,,Fy20ÿY/0],20ÿu2VKÿ
      7:>>EP:Q@D:WO?_EQ_DL>N@A=B
      .+/0123ÿ.*12G/,ÿuFy1/,]ÿ
      ADEPDL>N?=BB@A=BCA8LQD:;gDEPDL>Nghkvz?:AP@XLA:QXQ=@A=B
      )*+,ÿJ/VF]ÿu*Ge/0]*ÿ
      {=8>@|=B^LQN=?LQ>=DNX=Q<:Q@A=BC:N=A_:<;ALD:>NLQE>M?LQ>=DNX=Q<:Q@A=BCBL=>NAL?LQ>=DNX=Q<:Q@A=BC:APg
      ::Pji}j:A}N^?:AP@XLA:QXQ=@A=BC~EDDELB@p=;<D:O?LQ>=DNX=Q<:Q@A=B
      \GKÿu5T/3ÿ
      LD9AL;?=BB@A=BCLBOgD9AL;gjk}i?:AP@XLA:QXQ=@A=B
      s,5ÿ\ÿH/F,FIFÿ
      :BLE>EME?fA@A=B
      HF0F/Gÿs11*0/ÿH/0t3ÿ
      BBLQ_;?DA8^@A=B
      )/G23ÿqÿH/66+23ÿ
      7BL<<8:f;?P=D:O@A=B
      [+/,,*,ÿs1F32ÿHT.1502ÿ
      ;BAAD9Q:?Q::N;BE<8@A=BCQ::Ng;BE<8gl}jl?:AP@XLA:QXQ=@A=BC;8L>>=>gBAAD9Q:gjjim?:AP@XLA:QXQ=@A=BC:;:DPQENM:?Q::N;BE<8@A=B
      .*1122,ÿH/0F2ÿHT/G/0/ÿ
      pALBLQL?fA@A=B
      V*,,2ÿ*3F1ÿH202ÿ
      OW=>>:@B:Q:?;PAE<OL<<O@=QMCBLQ<E>L@8L;;:<<?;PAE<OL<<O@=QM
      \,]02ÿHF1120ÿ
      LBEDD:Q?;L>P=QN8:E;D:Q@A=B
      [2/,ÿu2/0KÿH*00F3ÿ
      ;:L>@B=QQE;?LQ>=DNX=Q<:Q@A=BC:N=A_:<;ALD:>NLQE>M?LQ>=DNX=Q<:Q@A=BCWE>A:><@:;XLQRL?LQ>=DNX=Q<:Q@A=BC;<LAE:@7LB:;?LQ>=DNX=Q<:Q@A=BCQ:^:AAL@BA>:f?LQ>=DNX=Q
      H21F,]/ÿJ/VF3ÿ*t23ÿ
      B>=_:;?f:E<RD9@A=BCD;A89D<R?f:E<RD9@A=BC<:DDE;?f:E<RD9@A=BCQA:QAE?f:E<RD9@A=BC7PLQQ:DD?f:E<RD9@A=BCN;LW=9Q;?f:E<RD9@A=B
      /51ÿZÿ*V/tÿ
      X>=WL_?f:E<RD9@A=BCAMLQAEL?f:E<RD9@A=BC>8QOARO_?f:E<RD9@A=B
      \1/,ÿ52112662ÿ
      L=9:DD:<<:?P=D:O@A=BCDDL>MD=E;?P=D:O@A=BCfN:DWLDD:?P=D:O@A=BCLDL>g=9:DD:<<:giwlm?:AP@XLA:QXQ=@A=B

 1111 !"!#0$332%&322343'2"(5(45                                                                                   31$
012312425                Case 3:18-cv-07591-CRB Document 632                    6789 Filed
                                                                                         6 08/23/21 Page 29 of 30
       )*+,-./ÿ1234.-5ÿ6-7./2/ÿ
       89:;8<=<>?@:<;ABCDAEFGADH:;=BI>?@:<;ABCDAEF<JAB:<>?@:<;ABCDAE
       1234.-5ÿ6Kÿ62LL2*/ÿ
       E9=II=B<>M:=;NO@PCDAE
       Q4,2/72.*ÿR.S-/ÿ62/72552ÿ
       D9=<;=OO=>DATCDAE
       R.3UVÿW-*,Xÿ6U52*ÿ
       J9AO=B>OD?YCDAE
       Z[\-ÿ].S[-5ÿ6U,7-,ÿ
       O9A^;:^>^::G<E=;?CDAEFID?=@>^::G<E=;?CDAEFHJH:OO_>^::G<E=;?CDAE
       ZU[2/-ÿWU,*V-3\ÿ̀-**-ÿ
       O^:BB:>9@YO=DO8MI^A@9CDAEFHY:8;AB>9@YO=DO8MI^A@9CDAEFabcdeGADH:;>9@YO=DO8MI^A@9CDAE
       RU*.74.*ÿQ4.,5-/ÿ].*+5-,ÿ
       J<8BGO:^>Y?f<CDAEF9?:^^AB>Y?f<CDAE
       1U55Xÿg55-*ÿ]-5h.Xÿ
       iAOO_Cj:OM8_>GAJCD8CIAT
       k.74.*ÿgKÿ]4.l,U74ÿ
       B<?8f^A;?>DATCDAEFH;^:E9_>DATCDAEF:D?=@OA<>DATCDAEF^O@>DATCDAEFBD@;^=I?;>DATCDAEF^T8B;8<<:OO>DATCDAEFGADH:;=BI>DATCDAEF=<88DeD?89@;e
       mnop>:DfC98D:^9^ACDAE
       q.-r.ÿQ.*7U,ÿ]4-l5-,ÿ
       sj?:fO:^>^I^GO8MCDAEF:tf=O:t<G>^I^GO8MCDAE
       RU,+.*ÿqX5-,ÿ]4-hS.\-,ÿ
       J<?:ME8H:^>JAB:<G8_CDAE
       )[+,-XÿQ5.2,-ÿ]2-L-5ÿ
       8@G^:_C<=:I:O>8BG^@<8BG:^<ABCDAE
       `-2+ÿ]S274ÿ
       aujE=;?>M=B<;ABCDAE
       g52v.V-74ÿ)**-ÿ]w-,52*Lÿ
       :O=N8Y:;?C<9:^O=BI>8O<;ABCDAEFx:BB=f:^CO8;?^A9>8O<;ABCDAE
       y.,5ÿ)*7U*ÿ]7.Swl5ÿ
       H8^OC<;8E9fO>H=^HO8BGCDAE
       Q4.,5-/ÿRU/-w4ÿ]7-r-*/ÿ
       D<;:T:B<>I=Y<ABG@BBCDAEF<E8^@<D?8H>I=Y<ABG@BBCDAE
       1234.-5ÿz,./-,ÿ]7U-,ÿ
       E<;A:^>JAB:<G8_CDAEFG9^N_M8^8>JAB:<G8_CDAEF{;O8B;8|ADH:;>JAB:<G8_CDAE
       y./w.,ÿRKÿ]7Ull-5S.X,ÿ
       H8<98^C<;Aff:OE8_^>Y8^;O=;eY:DHCDAE
       ].V,2*.ÿW-,U*ÿ]7,U*Lÿ
       <<;^ABI>AEECDAEF<8Y^=B8e<;^ABIe}m~n>:DfC98D:^9^ACDAE
       g+h.,+ÿKÿ]h.*/U*ÿ
       :G><EOO9CO8MF{E_iDd@I=8B>:DfCDA@^;G^=T:CDAEF:G>:DfCDA@^;G^=T:CDAEFY^=;;>:DfCDA@^;G^=T:CDAE
       y.74-,2*-ÿ1.,[-//ÿ]h2l7ÿ
       H8;:C<M=f;>Y8^;O=;Y:DHCDAE
       `[//-55ÿgÿq.X5U,ÿ
       ^;8_OA^>fYECDAEFI^:B;:^=8>fYECDAEFD8O:BG8^>fYECDAE
       k23U5-ÿ̀Kÿq,.S.ÿ
       =DAO:Cs^8E8>GAJCD8CIAT
       `U3\XÿQKÿq/.2ÿ
       ^ADH_C;<8=>^A9:<I^8_CDAEFA@^;{O:^;>aA9:<d^8_CDAE
       `234.,+ÿ)55-*ÿ.*[v-,ÿ
       ^T8BG@N:^>fYECDAEFJ8E8B;:>fYECDAEFD8O:BG8^>fYECDAE
       )SXÿ.**2ÿ
       8T8BB=>EDD8^;:^CDAE
       .*2-5ÿk.74.*ÿ2*/U*ÿ
       GT=B<AB>?@:<;ABCDAEFGG:OI^8BG:>?@:<;ABCDAE
       k--5[SÿR.*-ÿ.+4h.*2ÿ
       BM8G?M8B=>MDCDAEF8^G=B8O b8^8O:I8O<>MDCDAE
 1111 !"!#0$332%&322343'2"(5(45                                                                        &1$
012312425              Case 3:18-cv-07591-CRB Document 632                   6789 Filed
                                                                                   6 08/23/21                                Page 30 of 30
      )*++,ÿ.,/01ÿ21345ÿ
      6789:;<=>?=9@A6B:CD
      E/,5,Fÿ)ÿ21345ÿ
      G789:;<HC98IB:CD
      J3KLL,ÿ.ÿ20330,FLÿ
      @7>99>@DM<:G9@7B:CD
      N*+K,ÿ)0,+1ÿ20++1/ÿ
      M7>AA8?<:COB:CDP6C:=8Q>AG<:COB:CDP:@9MRS?I<:COB:CD
      T,/3ÿU/,+V*+ÿ20L*WWÿ
      R7>MCHH<HRDB:CDP:@98A6@?<HRDB:CDPMO>99@9CRCM<HRDB:CD
      X10Y5ÿZ11ÿ2[/LY1/ÿ
      =8>Q;B7S?MQ8?<6C\B:@BGCOP=97S?MQ8?<GD@>9B:CDP9>A6M8IB:@AA@A<6C\B:@BGCO
      )*[]3,Lÿ^_ÿ̀*[+]ÿ
      6ICSAG<HRDB:CDP:@98A6@?<HRDB:CD
      a,[30+,ÿV*ÿJF,/,3ÿ
      b6C@D@?@9<9:;RB:CDP:@Q=>AM<9:;RB:CDPH7;>Q8<9:;RB:CD
.,+[,3ÿc*Y041ÿZ0LY
d;8ÿHC99C7>AGÿ>MÿQ;8ÿ9>MQÿCHÿ@QQC?A8IMÿ7;Cÿ@?8ÿ+*YÿCAÿQ;8ÿ9>MQÿQCÿ?8:8>O8ÿ8fD@>9ÿACQ>:8MÿHC?ÿQ;>Mÿ:@M8ÿg7;CÿQ;8?8HC?8ÿ?8hS>?8ÿD@AS@9ÿACQ>:>AGiBÿjCSÿD@Iÿ7>M;ÿQCÿSM8ÿICS?ÿDCSM8
QCÿM898:Qÿ@A6ÿ:CbIÿQ;>Mÿ9>MQÿ>AQCÿICS?ÿ7C?6ÿb?C:8MM>AGÿb?CG?@Dÿ>AÿC?68?ÿQCÿ:?8@Q8ÿACQ>:8MÿC?ÿ9@R89MÿHC?ÿQ;8M8ÿ?8:>b>8AQMB
klmmnolpÿÿÿÿÿÿÿÿÿÿÿÿÿrstuvnmÿwltnvÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
yz{|}~{ÿÿ}{ÿ ÿ
ÿz~{zÿ}}ÿ}ÿ~~ÿ
{ÿ{z|~ÿÿÿ
snvmÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿwlpmlÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
z{ÿÿ z|ÿ ÿ
ÿ¡~}ÿÿ
z¢~ÿ£ÿ¤¤ÿ
¥s¦vÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿs§psnpnlÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
{¨|ÿ{|~{ÿ ÿ
ÿ©~{}¢~ª«ÿ}}ÿÿ
{ÿ{z|~ÿÿÿ




 1111 !"!#0$332%&322343'2"(5(45                                                                                                    $1$
